Citation Nr: 0117691	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  00-06 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from May 1950 to August 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Columbia, South Carolina.


FINDINGS OF FACT

1.  The veteran served in combat during the Korean War.

2.  The veteran has PTSD due to his combat service.


CONCLUSION OF LAW

PTSD was incurred in active duty.  38 U.S.C.A. § 1110 (West 
Supp. 2000); Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.303, 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served during the Korean War and is in receipt of 
a Combat Infantryman's Badge.  Service medical records 
document no pertinent diagnosis, complaint or abnormal 
finding.

The claims file contains private records dated from 1987 to 
1990, which show treatment for physical complaints, without 
note of any psychiatric symptom or diagnosis.

In connection with a VA examination in September 1990, the 
veteran's psychiatric status was identified as normal; he 
made no complaints relevant to psychiatric problems.  At that 
time the examiner noted the veteran's history of a heart 
attack in 1988.

Records reflect that the veteran had a stroke in 1991, 
resulting in right hemiparesis, and severe aphasia.  

In September 1998, in connection with VA assessment for 
multiple physical problems, the veteran's spouse indicated 
concern relevant to PTSD symptoms exhibited prior to the 
veteran's stroke.  The impression following evaluation for 
communication abilities in September 1998 was severe Broca's 
aphasia with apraxia.  A January 1999 VA outpatient record 
notes complaints of the veteran, provided by his spouse, of 
long-term nightmares, sleep problems and noise intolerance.  
The entry includes note of an August 1998 assessment of post-
stroke dementia.  In January 1999, the assessments were PTSD 
and a single episode of major depression.  Entries dated in 
April 1999 and May 1999 also include note of a diagnosis of 
PTSD, without detailed remarks relevant to the diagnostic 
criteria found in DSM-IV.  

In January 1999, the veteran claimed entitlement to service 
connection for PTSD.  

In February 1999, the veteran presented for a VA examination.  
The examiner did not have access to the claims file.  The 
examiner noted that the veteran had had a stroke in 1991 and 
was unable to communicate except through hand gestures, and 
that the veteran's spouse was assisting the veteran in 
answering.  The examiner noted a long history of nightmares 
of falling, as well as a difficulty in falling and staying 
asleep.  Also noted was a history of the veteran being 
bothered by loud noises.  The veteran's spouse related that 
the veteran had told her such was due to his wartime 
experiences in Korea.  The examiner noted no psychiatric 
treatment until two months prior to the date of examination.  
Also mentioned were anxiety and flashbacks.  

The February 1999 examiner noted that the veteran had severe 
expressive aphasia and would get angry that he was unable to 
communicate.  The veteran was noted to have had severe 
problems with psychiatric symptoms for years, without any 
real remission.  The examiner expressed a belief that the 
veteran felt some hopelessness and had some suicidal 
ideation, severe depression, and some anger.  The examiner 
noted the veteran's report of hallucinations; the veteran's 
spouse was not aware of this.  Also noted were some panic-
like symptoms.  The examiner commented that it was difficult 
to clearly delineate whether the veteran understood and that 
his communication in response was not understood.  The 
examiner further commented it was very difficulty to 
evaluated the veteran's thought processes.  The examiner 
cited the veteran as hearing voices, with the spouse's 
interpretation that the veteran could hear things fall in the 
house.  The veteran's spouse reported that the veteran would 
get upset due to his difficulties communicating.  

The February 1999 examiner stated that "...if someone could do 
some testing, they might get a clearer picture of whether 
this individual has hallucinations or are more anxiety or 
depression or maybe his therapist that has been communicating 
with him might have some additional information."  The 
examiner also noted that the veteran appeared to be 
incompetent.  The examiner diagnosed dementia with depression 
and anxiety with a labile mood.  The examiner also noted that 
a second diagnosis would seem to be "that the individual was 
in Korea and has flashbacks of driving a truck and people 
being shot or killed and he was beating on his chest."  The 
examiner stated it was difficulty to evaluate, but that the 
veteran and his spouse felt that severe flashbacks and 
nightmares of Korea were happening before his stroke and 
worse after the stroke.  Relevant to the specific criteria 
for PTSD the examiner again commented as to the difficult of 
getting information from the veteran and acknowledged asking 
some leading questions during the examination.  The examiner 
stated the spouse seemed sincere in trying to help delineate 
symptoms, and noted that she was in some financial 
difficulty.  

In his substantive appeal, the veteran reported experiencing 
depression and nightmares, being easily startled and having 
outbursts of anger.  He related episodes in the past when his 
spouse would fear for her safety and would have to leave.  He 
indicated he had treated himself with alcohol in the past.  

In June 2000, the veteran and his spouse testified at a 
personal hearing.  He responded to questions by nodding yes 
or no, and his spouse assisted in interpreting his responses 
or otherwise providing information.  

Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  Service 
connection may also be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(diagnosis of mental disorder); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Analysis

The record demonstrates that the veteran served in combat.  
The essential question presented in this case is whether the 
veteran has PTSD as a result of combat stressors. 

Against the veteran's claim is the complete lack of 
psychiatric complaints, clinical notations or diagnoses at 
any point prior to his 1991 stroke.  Notably, the report of 
examination completed in 1990 showed the veteran's 
psychiatric status as normal.  Only subsequent to the 
veteran's stroke did he claim entitlement to benefits based 
on PTSD.  It appears that, insofar as the medical evidence 
establishes the veteran's own inability to communicate 
verbally or in writing, the veteran's spouse completed the 
veteran's application form and subsequent statements 
submitted during the course of the appeal.  Additionally, in 
large part it is the veteran's spouse, and not the veteran 
directly, who has offered a history as to past and current 
symptomatology and the claimed traumatic events giving rise 
to such symptoms.  

The pertinent medical evidence consists in part of several 
clinic entries that include a diagnosis of PTSD without any 
discussion relevant to how the veteran meets the governing 
diagnostic criteria, and without review of the claims file or 
notation of the prior medical history which is in fact 
negative for documented psychiatric manifestations or 
complaints.  Also of record is the 1999 VA examination 
report, a report that the examiner admitted was compromised 
by the communication difficulties inherent in this case.  
That examiner also did not have access to the claims file.  
However, he found the history provided by the veteran's 
spouse to be credible.  Based upon the history provided by 
the veteran's spouse and the veteran's validation of symptoms 
by nodding his head, the examiner essentially concluded that 
the veteran met the criteria for a diagnosis of PTSD.  
Additionally, the June 2000 hearing transcript supports the 
veteran's own validation of symptoms experienced since his 
Korean War service.  

The claims file is negative for any competent medical 
evidence ruling out the existence of service-related PTSD.  
Despite the lack of objective evidence of any psychiatric 
symptomatology prior to the 1991 stroke, the Board finds no 
indication that either the veteran or his spouse lack 
veracity with respect to the reported history of symptoms.  

In sum, the Board finds that the veteran and his spouse have 
presented a credible history of psychiatric symptoms.  In 
addition, although dementia and aphasia have made it 
difficult for the health care professionals to properly 
evaluate the veteran's mental state, the Board is satisfied 
that the medical evidence supportive of the presence of PTSD 
due to combat stressors is at least in equipoise with that 
against the claim.  Accordingly, service connection is 
warranted for PTSD.


ORDER

Service connection for PTSD is granted.



		
	Shane A. Durkin
Member, Board of Veterans' Appeals
 


